Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A review of Applicant’s arguments in the Papers filed 1/21/2022 and 1/6/2022 and a review of the instant claims has convinced the examiner that the claims are allowable over the applied prior art of record.
Claims 1-20 are allowed.
Regarding independent claim 1 and the dependent claims, the prior art fails to teach or suggest a method for making a seating material for use in seating applications, comprising the steps of: providing a face layer having an array of perforations adapted for airflow therethrough, said face layer having a seating surface and a back surface opposite said seating surface; providing an adhesive layer; providing a breathable scrim backing layer that has an aesthetic feature that is visible through said perforations; adhering or laminating said breathable scrim backing layer to said adhesive layer; and adhering or laminating said face layer to said adhesive layer to form a composite material that is breathable and adapted to allow sufficient airflow therethrough for use in seating applications and wherein said breathable scrim layer is visible through said perforations from said seating surface of said face layer. 
The closest prior art of Schindzielorz (US 2007/0134464) teaches a method, however, fails to teach adhering or laminating said breathable scrim backing layer to said adhesive layer; and adhering or laminating said face layer to said adhesive layer to form a composite material that is breathable and adapted to allow sufficient airflow therethrough for use in seating applications and wherein said breathable scrim layer is visible through said perforations from said seating surface of said face layer.
The other references of record do not teach or suggest the combined limitations not taught by Schindzielorz (US 2007/0134464).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
January 21, 2022